In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 09-779V
                                       Filed: July 28, 2016
                                       Not for Publication

*************************************
EMI BURKE and KEVIN BURKE,                 *
as Parents/Next Friends and                *
Legal Representatives of C.B.,             *
Their Minor Son,                           *
                                           *
         Petitioners,                      *    Attorneys’ fees and costs decision;
                                           *    respondent does not object
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
         Respondent.                       *
                                           *
*************************************
Ronald W. Cox, Rockville, MD, for petitioners.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On November 13, 2009, petitioners filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging their minor son, C.B.,
developed an encephalopathy, seizure disorder, and profound developmental delays as a result of
his receipt of the Diphtheria-Tetanus-acellular Pertussis, inactivated polio, hepatitis B,
haemophilus influenzae type b, and pneumococcal conjugate vaccines on February 20, 2007. On
May 27, 2016, the undersigned issued a decision awarding compensation to petitioners based on

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
the parties’ stipulation.

        On June 23, 2016, petitioners filed a motion for attorneys’ fees and costs. Petitioners
request $112,686.29 in attorneys’ fees and costs. In accordance with General Order #9,
petitioners filed a signed statement explaining they have expended only nominal sums in
prosecuting this claim and that they do not seek reimbursement for these sums. On July 28,
2016, respondent filed a response to petitioners’ application for attorneys’ fees and costs.
Respondent explains that she does not object to the overall amount sought by petitioners. Resp.
at 1. Respondent further explains that her lack of objection “should not be construed as
admission, concession, or waiver as to the hourly rates requested, the number of hours billed, or
the other litigation related costs.” Id.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioners’ request and the lack of opposition, the
undersigned GRANTS petitioners’ application for attorneys’ fees and costs.

      Accordingly, the undersigned awards $112,686.29 representing attorneys’ fees and costs.
The award shall be in the form of a check made payable jointly to petitioners and McCarthy
Wilson, LLP in the amount of $112,686.29.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: July 28, 2016                                                       s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2